First of all I should like to convey to you, Sir, 
the congratulations of the delegation of Albania 
on your election to the office of President of 
the Assembly. It is a pleasure for me to take 
this opportunity to greet the Secretary-General 
and to wish him every success in the 
accomplishment of his important tasks.
103.	An objective analysis of the world events 
that have taken place since the last session of 
the General Assembly shows that the present 
international situation is very tense and fraught 
with dangers for the peoples' freedom and world 
peace. The aggravation of this situation and the 
grave economic, political and social crisis which 
has the capitalist and revisionist world in its 
grip have increased the danger of war.
104.	This situation is a direct result of the 
expansionist and neo-colonialist policies 
pursued by the imperialist Powers, and above all 
by the two super powers. At present there is no 
area in the world that is not affected by or 
subject to their predatory ambitions. Both 
super-Powers obstinately continue their 
expansionist policy of establishing world 
domination, which is seen also in their 
unceasing race to achieve political and military 
superiority the one over the other, to attain new 
strategic positions, and so on. It is this 
aggressive policy and the rivalry between the two 
super-Powers that further complicate the various 
situations and make them more tense and fraught 
with dangerous consequences.
105.	The efforts of the United States 
imperialists to impose their will on various 
countries impose their expression in United 
States persistence in an ever more aggressive 
foreign policy which relies increasingly on 
military force. The same intensification of 
aggressiveness is also seen in the foreign policy 
of the Soviet social-imperialists. At the present 
time all- round militarization of the country's 
life and the exercise of pressures and military 
force against other countries characterize that 
policy.
106.	United States interference in Iran and 
the stationing of its aggressive military forces 
in the Middle East, the occupation of Afghanistan 
by the Soviet Union, the incitement of conflicts 
on the African continent, intervention in Latin 
America and Southeast Asia along with the 
political, economic and military threats and 
blackmail in regard to many countries by the two 
super-Powers, all go to show that they are 
pursuing a policy of oppression and aggression. 
There is no area in international relations where 
one does not encounter their policy from a 
position of force; there is no armed conflict or 
hotbed of tension that, directly or indirectly, 
the super powers do not have a hand in. More 
than ever before, they are arming their war 
machines by adding to their arsenals of new, 
sophisticated weapons. The propaganda clamor 
about disarmament by the superpowers is nothing 
but a maneuver to cover up their frenzied arms 
race. And at the same time as they are arming 
themselves, they are engaging in an arms traffic 
which has become a business of immense scope, 
from which they reap fabulous profits and which 
increases the political and economic dependence 
on them of various countries.
107.	In order to conceal their true aims and 
to deceive the peoples, the super-Powers make a 
big demagogic fuss so as to present their actions 
as being in favor of safeguarding peace. To that 
end, they have set up a number of commissions and 
machinery dealing with various problems: from the 
strategic arms limitation talks to European 
security, from the reduction of troops in Europe 
to the demilitarization of outer space. All this 
aims to create the false impression that 
something is being done, that the key to peace 
lies in their agreements and their initiatives. 
AH this demagogy also has the aim of imposing on 
the peoples the idea that they should not take 
any action but should inevitably yield to the big 
Powers.
108.	The situation continues to be very 
serious on the European continent. The events 
which have occurred in and around Europe clearly 
indicate that the political and military blocs 
headed by the United States and the Soviet Union, 
their policy of an "atomic umbrella" and of 
spheres of influence, constitute the source of 
discord, tension and confrontation between 
various countries.
109.	The statements that the signing of the 
Helsinki Final Act would eliminate political, 
ideological and military tension and that the 
Madrid meetings on European security would 
strengthen peace in Europe have showed themselves 
to be a bluff. The insecurity of Europe has grown 
even greater.
110.	The two super-Powers with their rival 
aggressive blocsóNATO and the Warsaw Pactóhave 
strengthened their military power with the most 
modem weapons, accumulating an unprecedented war 
arsenal. They are filling Europe with missiles 
and nuclear weapons so as to use them as a means 
of threat, and blackmail against the countries 
where they are stationed and against other 
European countries. Military maneuvers of an 
aggressive character have grown in intensity and 
have assumed greater proportions. The presence 
in the Mediterranean of big naval fleets 
belonging to the super-Powers has turned that 
basin into a militarized sea; that presence 
constitutes a serious threat to the freedom and 
independence of the coastal countries of that 
basin as well as to peace in Europe and in the 
world.
111.	The Albanian delegation believes that 
real security and co-operation in Europe can be 
attained only by the European countries 
strengthening their independence and sovereignty, 
by opposing the policy of both super-Powers, by 
liquidating bases and blocs of NATO and the 
Warsaw Pact and by driving foreign military 
forces, together with their missiles and Other 
nuclear weapons, out of their countries. The 
People's Socialist Republic of Albania will 
never allow the stationing of foreign military 
bases and forces on its territory. It has 
declared that fact publicly and has endorsed it 
in its Constitution.
112.	The situation in Europe is also reflected 
in the Balkan region. The two imperialist 
super-Powers have not renounced their goals and 
are aiming at turning the region into a permanent 
powder keg. They strive to prevent the normal 
development of relations between the Balkan 
peoples and countries, to revive did hostilities 
and quarrels, to encourage and mcite chauvinist 
sentiments and passions and to imbue then  With a 
sense of confrontation. Such attempts are fraught 
with danger for the peoples of this area and run 
counter to their sincere desire for the 
establishment of mutual confidence, 
understanding and genuine co-operation.
113.	In its relations with neighbouring 
countries, the people's Socialist Republic of 
Albania has, since its very inception, always 
been guided by a policy of good neighborliness. 
Its desire and aim have always been that the 
Balkan countries might live in peace and 
friendship without interference in each other's 
internal affairs, implementing the fundamental 
principles of mutual co-operation and respect. We 
are convinced that this is the correct way to 
forge fruitful and lasting relations which serve 
the cause of peace and security in the Balkans. 
The leader of the Albanian people, Comrade Enver 
Hoxha, has said:
"The People's Socialist Republic of Albania 
believes that at present the genuine aspirations 
of the Balkan peoples and peace and stability in 
this region can best be served by preventing the 
imperialist super-Powers from interfering in the 
internal affairs of the countries of our region 
and by taking concrete and constructive steps 
with a view to the positive development of 
relations on the basis of the policy of good 
neighborliness. The situation in the Balkans 
would be greatly improved if the Balkan countries 
were to undertake officially not to allow the 
super-Powers to use their territory in order to 
threaten or endanger neighbouring countries. In 
the future, as in the past, socialist Albania 
will consistently adhere to this policy and will 
make every effort to ensure that mutual respect 
and genuine understanding prevail in its 
relations with neighbouring States."
114.	In the Middle East, the situation has deteriorated further. Fifteen 
years after their aggression, the Israeli 
Zionists continue to hold the occupied Arab 
territories. In an arrogant and unrestrained 
manner, and under the protection of the United 
States, they have undertaken new invasions. The 
crimes and massacres committed by Israel against 
the civilian Palestinian population, which 
surpass even those committed by the Hitlerites, 
have aroused the indignation and profound hatred 
of the peoples of the world. The events which 
have occurred in the area this year are a 
consequence of the situation imposed by the 
super-Powers. They show how the peoples pay with 
blood and extraordinary sacrifices for the 
intrigues and plots hatched behind their backs.
115.	The peoples of the world, and above all 
the Palestinian people, see clearly that this 
barbarous Aggression constitutes one of the most 
flagrant expressions of the agreements and 
intrigues concocted between the United States and 
the Soviet Union fbr concessions and mutual 
recognition of the aggressions they have 
committed or are about to commit. It is also the 
expression of the bargains they have struck with 
each other against Iran, Afghanistan, the 
countries of the Persian Gulf, the Midtue East 
and other States in various regions of the world.
116.	Washington's emissaries offer various 
plans for the alleged settlement of the Middle 
East problem, but in the final analysis; all of 
them boil down to the Camp David agreement and 
aim at liquidating the Palestinian question, 
denying the Arab peopled their rights and 
annexing the territories occupied by Israel under 
the false pretext of guaranteeing "secure 
boundaries"
117.	The Americans and the Soviets, through 
their imperialist policies, are responsible for 
the shedding of the blood of the peoples and are 
the main culprits. We note with indignation that 
Governments which could have acted to stop the 
hands of the murderers did not even raise a 
finger to avert the Israeli onslaught against 
Lebanon And the Palestinians, to stop the 
barbarous massacres and genocide committed 
against the martyred Palestinian people.
118.	I could speak here in diplomatic terms, 
but that would be of no value. I am going to 
speak in a different fashion, openly; I shall say 
what our people think. If the aggressive thrust 
of the United States imperialists and the Soviet 
social-imperialists is not stopped, the world 
will find itself on the verge of a third world 
war. But that cannot be stopped by words and 
protests. I would recall that the Security 
Council resolutions and its protests on the most 
burning issues have yielded no result. The 
Israeli war and the genocide against the Arabs, 
and against the Palestinians in particular, 
continues, as does the aggression and oppression 
against Afghanistan, and the list is longer.
119.	The situation in the Middle East is 
fraught with the danger of an imperialist war and 
of bloodshed and oppression for the Arab peoples. 
In our view it should be clear to anybody that it 
is the United States imperialists and the Soviet 
social-imperialists that puM the strings in all 
the plots against the freedom and independence of 
peoples; it is they that shamelessly divide the 
zones of influence between them and play with the 
fate of peoples: it is they that incite hostility 
among the peoples and organize the networks of 
agents and putsches to pave the way for their 
expansionist and hegemonist ambitions that 
situation is intolerable fbr the people and we 
therefore believe that it should be resolutely 
opposed and exposed.
120.	The difficulties that may be created for 
the brave Palestinian people will never put an 
end to their just struggle. Recent developments 
in that region have shown the Arab peoples that 
the great mission of their national liberation 
and the defense of their freedom and independence 
can be carried out only by them. The unity of the 
Arab peoples against Zionism and the plots of the 
super-Powers is a basic factor in their struggle 
in their just cause.
121.	The Albanian people and Government 
strongly condemn Israel's barbarous aggression 
against the Palestinian and Lebanese peoples, its 
monstrous crimes and the genocide it has 
committed. In the future too we shall fully 
support th5e just struggle of the Palestinian 
people to have, like any other people, their own 
homeland and State, and the efforts of the Syrian 
people and other fraternal Arab peoples to drive 
the Israeli aggressors out of the occupied Arab 
lands. Lebanon must be an independent and 
sovereign country and the aggressive Israeli 
troops must withdraw immediately.
122.	Our country, Albania, has taken all the 
necessary measures and is ready to defend itself 
and overcome any aggression by its enemies. But, 
being a small country, we are not able to render 
material aid to oppressed peoples fighting 
imperialist domination. What we can do is unmask 
the aggressive policy of United States 
imperialism and of Soviet social- imperialism and 
the policy of subjugation. This we are doing and 
shall continue to do, come what may.
123.	The situation in the Gulf area, where, 
since the victory of the Iranian revolution, the 
great Powers have intensified their policy of 
plots and blackmail, remains serious. In spite of 
the shameful defeat which the United States 
imperialists suffered in Iran, they never give up 
their efforts to regain their lost privileges and 
positions, while the Soviet social-imperialists 
are trying to exploit the situation in their own 
interests. The courageous Iranian people have 
successfully overcome the numerous difficulties 
created for them after the victory of the 
anti-imperialist revolution, and are 
safeguarding the freedom and independence of 
their homeland.
124.	The Albanian Government holds that it is 
in the interest of Iraq and Iran to end their 
conflict and settle their disputes through 
negotiation so that the two peoples may live in 
peace and friendship. This would also be in the 
interests of the people of the region and their 
welfare and progress; and it would be a blow 
against the policy of the super-Powers, the aim 
of which is to see various countries pitted 
against each other.
125.	We support the courageous Afghan people 
who for three years now have been continuing the 
fearless struggle against the Soviet occupation 
forces to regain their national independence.
126.	Only a few months ago in the Malvinas 
Islands the British imperialists, with the 
support of the United States, put into effect 
their gunboat policy. Once again the Latin 
American peoples saw the true face of United 
States imperialism and understood the value of 
the treaties and agreements concluded with that 
country. Notwithstanding the manner in which the 
events unfolded, no one can deny Argentina its 
right to exercise sovereignty over the Malvinas 
Islands. The sovereign rights of nations and 
peoples cannot be violated or proscribed either 
by force of arms or by treaties and agreements 
concluded to the detriment of peoples.
127.	The countries of South-East Asia, which 
for decades have suffered from cruel colonial 
oppression and exploitation and have been 
subjected to imperialist aggression, are still 
under the political and military threat of the 
United States, the Soviet Union and China, which 
are doing their utmost to pit them one against 
the other, to pave the way for their 
interventions and to safeguard their 
hegemonistic positions. As in the past, Albania 
supports the right of the peoples of those 
countries to settle their internal problems 
themselves and to decide their own future without 
foreign interference. No one has the right to 
infringe their independence, sovereignty and 
territorial integrity, no matter what the 
pretext. The countries of that region have the 
right to be fully independent, free and sovereign 
under the tutelage of none.
128.	The situation in the Korean peninsula 
continues to be tense because of the presence of 
the United States occupation forces in South 
Korea. The Albanian people and Government support 
the just struggle of the Korean people to drive 
United States troops out of South Korea and for 
the independent reunification of their homeland.
129.	The African countries and peoples which have just freed themselves from 
savage colonial oppression and exploitation have 
intensified their efforts and their struggle in 
defense of their sovereign rights against all-out 
imperialist and neo-colonialist interference. 
They are constantly faced with the policies of 
the super-Powers, which keep alive conflicts and 
hotbeds of tension and encourage African 
countries to fight against each other, in order 
to pave the way for their further penetration 
into Africa, expand their zones of influence and 
plunder the vast natural resources of that 
continent. This policy and activity encourage the 
racists of South Africa to continue the 
occupation of Namibia and the oppression of its 
people. The barbarous oppression, ruthless racial 
discrimination and odious apartheid policy 
carried out by the Fascist Pretoria regime 
against the indigenous population, together with 
its serious acts of aimed provocation against 
neighbouring countries, constitute a permanent 
threat to the African peoples. The Albanian 
people is in complete solidarity with the peoples 
of Azania and Namibia and other African peoples 
and resolutely supports their just struggle for 
liberation, to uproot colonialism and 
neo-colonialism and to foil the intrigues and 
prevent the interference of the imperialist 
Powers.
130.	A significant factor which cannot but 
have a negative effect on the present world 
situation is the general crisis gripping the 
capitalist-revisionist world. It has exacerbated 
the inter-imperialist contradictions and the 
economic, political and military rivalries. It 
has led to economic stagnation, a continuous fall 
in production, inflation and price rises, 
unemployment and the constant deterioration of 
the well-being of the working masses. Many 
countries have witnessed the growth of terrorism, 
anarchy and political and moral corruption. 
Social relations and inter-State relations have 
deteriorated. The crisis has made domestic and 
international tensions more acute both in the 
West and in the East. Typical of this is the 
critical situation in Poland, where the people 
are suffering the consequences of the 
capitulationist and opportunistic line dictated 
by Moscow. We support the resolute opposition of 
the peoples to oppression, plunder and financial 
manipulations flowing from the imperialist 
Powers' policy aimed at increasingly shifting the 
burden of the consequences of the grave economic 
crisis on to the backs of the working masses.
131.	Today the peoples' struggle throughout 
the world against the policy of aggression and 
oppression as practised by the imperialist 
Powers, primarily the two super-Powers, is 
gaining in strength and scope. In Asia, Africa, 
Central and South America and elsewhere the 
peoples are struggling for national liberation, 
their independence and sovereign rights and their 
economic and social emancipation. Their struggle 
has gained irresistible momentum, thus becoming a 
significant factor in the process of world 
development, and winning the support of 
progressive mankind.
132.	Albania resolutely supports the struggle 
of democratic States and peoples in defense of 
their national sovereignty and their legitimate 
rights and interests. It supports efforts to 
establish just international economic relations 
and to combat colonial exploitation. The gap 
between industrialized and developing countries 
is becoming ever wider. This is the direct result 
of the intensive exploitation which exists in 
various forms. Colossal profits are reaped by the 
capitalist monopolies from the toil and blood of 
the peoples of developing countries, burdensome 
credits and the imposition of very low prices for 
raw materials as compared with those of 
manufactured goods. The tactics of the 
imperialist Powers concerning the so-called 
North-South dialogue are nothing but efforts to 
perpetuate the old unjust economic relations and 
further to intensify exploitation. Countries and 
peoples have every right to exercise sovereignty 
over their national assets and to use them for 
the benefit of their national development and 
progress.
133.	The People's Socialist Republic of Albania follows a consistent 
and independent foreign policy based on 
principleóa policy of friendship and sincere 
co-operation with all peoples and countries that 
love freedom and peace. That foreign policy, 
which is guided by the principles of proletarian 
internationalism, is free from the slightest 
sign of narrow nationalism, chauvinism or 
national exclusiveness or any tendency to 
underrate others. It has always been and 
continues to be against the policy of aggression 
and oppression of the two super-Powers, the 
United States and the Soviet Union, with which we 
neither have nor ever will have relations or lint 
s of any kind. United States imperialism and 
Soviet social- imperialism have been and remain 
the greatest enemies of the freedom and 
independence of peoples. We are against their 
attempts to create the psychosis according to 
which the world can only find stability under 
their tutelage. We have never accepted that 
international policy should be the monopoly of 
the super-Powers.
134.	Proceeding from the well-known principles 
of equality, respect for sovereignty, 
non-interference in the internal affairs of 
others and mutual benefit, our country has 
extended and strengthened its relations of 
friendship and co-operation with other States, 
with all countries that love freedom and peace. 
It has diplomatic relations with some 100 
countries from all continents and trade and 
cultural relations with a large number of them. 
We are in favor of conducting normal and free 
trade exchanges without discrimination or 
restrictive measures, and against maneuvers and 
attempts by anyone to exploit them as a means of 
pressure and to impose their own will and 
political views. We also favor exchanges in the 
fields of art, culture, science and so on and 
believe that these should be expanded and enable 
the peoples to acquaint themselves with each 
other's achievements.
135.	This year the Albanian people will 
celebrate an important event in its historyóthe 
seventieth anniversary of the proclamation of 
independence, which was the culmination of their 
century-long struggle for national independence. 
They had to make innumerable sacrifices and shed 
much blood to win genuine freedom and 
independence, to become sovereign masters of 
their own homeland and to open the road to 
development and progress. For our people have 
always valued national freedom and independence 
above all else. Hence, national oppression and 
practices of national discrimination, wherever 
they occur and in whatever form and no matter 
what the pretext or justification, are alien to 
us. We are against any policy of 
denationalization, against restrictions in and 
obstacles to the protection and free development 
of the national culture, art, language and 
education, against the negation of traditions and 
history. Every people, big or small, has the 
absolute right to preserve and affirm its 
national identity. Respect for national dignity 
and values and with the other rights flowing from 
the principles of the Charter of the United 
Nations creates conditions in which the peoples 
can live in friendship and States can have normal 
relations with each other.
136.	Socialist Albania, without stretching out 
its hand to anyone for aid or credits, has 
ensured an independent and vigorous development 
in all fields of life. It has averted the 
destructive consequences of the  world economic 
and political crisis and created favorable 
conditions for the constant improvement of the 
welfare of the working masses of the country. The 
new price cuts which came into effect in June 
this year in Albania, at a time when everywhere 
else the opposite was happening, were a clear 
demonstration of the vitality of our socialist 
order.
137.	There are those that accuse Albania of 
being isolated and cut off. This is not true. We 
are vigilant because we are alert and know that 
enemies are hatching plots against socialist 
Albania, because we see clearly and a familiar 
with their methods and the plots they direct 
against other peoples.
138.	It does not bother us if some journalist 
writes an article alleging that Albania is a 
closed and a poor country. We find such 
propaganda worthless. Our people are satisfied 
with their own political and economic situation. 
They have everything they need and are sure that 
they will have much more in the future. It is to 
that end that they are working and struggling, 
relying entirely on their own resources. We would 
like to inform those who are supposedly concerned 
about the well-being of our people that in the 
part of the world where, according to them, 
abundance and well-being prevail, there in fact 
exists an incurable economic crisis that has 
thrown millions of unemployed persons into the 
streets, and that in their countries prices 
continue to rise and drugs and vandalism run 
riot. In socialist Albania, which they regard as 
a poor country, such phenomena do not exist. 
Perhaps those critics would enjoy seeing us too 
becoming prey to such phenomenaóbut that will 
never happen. Such things will never be condoned 
in our country; there is no room for them there. 
Albania has kept its door closed to such things 
in the past and will continue to do so in the 
future. But it has opened and will open its doors 
to its many friends and well-wishers who exist 
among the peoples and to whom we are grateful.
139.	The Albanian delegation will spare no 
effort to make its modest contribution to the 
proceedings of this session of the General 
Assembly so that its work may take a proper 
course that with serve the interests of peoples 
and of peace.
